Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/29/2022 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 10 and 20-22 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by US 3799047 A to Freeman (“Freeman”).
Freeman discloses:
Regarding claim 10: 
a base (e.g., bottom griddle plate 18) having a front surface (e.g., Fig. 1-2, col 2, ln 29-67 and col 3, ln 1-57); 
an outer wall (e.g., circumferential rim 20) formed as a single piece with the base about a perimeter of the base (e.g., Fig. 1-2, col 2, ln 29-67 and col 3, ln 1-57); 
a plurality of bumps (e.g., bumps of projecting grids 18’) formed as a single piece with the base and extending from the front surface of the base (e.g., Fig. 1-2, col 2, ln 29-67 and col 3, ln 1-57); and 
a pair of spaced-apart parallel ribs (e.g., prongs 23 labeled as “ribs” in Annotated Fig. 2 or the “ribs” labeled in Annotated Fig. 2 Version 2) formed as a single piece with the base and extending from the front surface of the base within the plurality of bumps equidistant from a centerline of the waffle plate and intersecting the outer wall, the pair of spaced-apart parallel ribs being configured to form two a pair of folding scores, wherein the pair of spaced-apart parallel ribs divide the waffle-forming space into a bottom-forming portion between the pair of spaced-apart parallel ribs and a pair of side-forming portions on opposing sides of the pair of spaced-apart parallel ribs, whereby the waffle may be folded along the pair of folding scores so as to have a bottom portion and two relatively larger side portions (e.g., Fig. 1-2, col 2, ln 29-67 and col 3, ln 1-57, including Annotated Fig. 2 and Annotated Fig. 2 Version 2);


    PNG
    media_image1.png
    962
    1280
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    962
    1280
    media_image2.png
    Greyscale

Regarding claim 20: each of the pair of spaced-apart parallel ribs is continuous between a first end at a first junction with the outer wall and a second end at a second junction with the outer wall (e.g., Fig. 1-2, col 2, ln 29-67 and col 3, ln 1-57);  
Regarding claim 21: the pair of spaced-apart parallel ribs are formed within the plurality of bumps so as to bound therebetween a single row of bumps (e.g., Freeman is structured such that rows are formed between prongs 23 as seen in Fig. 2 and there is one such row between prongs 23 labeled as “ribs” in Annotated Fig. 2 above; in addition, Annotated Fig. 2 Version 2 shows a single row of bumps wherein the single row is defined by a width corresponding to a single bump) (e.g., Fig. 1-2, col 2, ln 29-67 and col 3, ln 1-57, including Annotated Fig. 2 and Annotated Fig. 2 Version 2); and
Regarding claim 22: the perimeter of the base is circular in shape (e.g., Fig. 1-2, col 2, ln 29-67 and col 3, ln 1-57).
Terminal Disclaimer
The terminal disclaimer of 03/29/2022 and approval thereof is acknowledged. 
Allowable Subject Matter
Claims 1-6 and 23-32 are allowed.
Response to Amendment
The amendment of 03/29/2022 is acknowledged. 
Response to Arguments
Applicant's arguments filed 03/29/2022 have been fully considered but they are not persuasive. The remarks begin by noting the claim status and amendments.
The remarks then address the previous interpretations of claims 6 and 30 under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, which are no longer applicable based upon the amendments adding the structural limitation that the indexing feature has an indexing surface. 
The remarks then address the prior art rejections. The remarks note the previous rejection and the present amendments. The remarks first specifically address claims 1-6, 23, and 24. The remarks note the amendments to claim 1 and explain the differences of amended claim 1 and the prior art. As noted above, claims 1-6, 23, and 24 are allowed based on the amendments to claim 1.
The remarks then address claims 10 and 20-22. The remarks state that independent claim 10 recites, in relevant part, "a pair of spaced-apart parallel ribs" "extending from the front surface of the base" and that the Office Action takes the position that this limitation is disclosed by the prongs 23 of Freeman because the "any surface can be [the] front surface and Fig. 2 of Freeman shows prongs 23 do extend from the front surface of the bottom griddle plate 18." The remarks assert that the prongs 23 extend from the hinge bar 21, which is supported on the housing assembly 11 of the apparatus 10 by upstanding brackets 21' and that the prongs 23 do not "extend from" any portion of the bottom griddle plate 18 and the Office Action does not sufficiently explain the interpretation on which the rejection is based. However, as seen in Annotated Fig. 2 above, prongs 23 extend from the front surface of the plate 18. For example, Fig. 2 shows that bottom plate 18 includes an upstanding circumferential rim 20 with slots 20’ and that slots 20’ receive prongs 23, which extend therefrom. The remarks also state that claim 10 has been amended to further recite that the pair of spaced-apart parallel ribs are "formed as a single piece with the base" and that the prongs 23 of Freeman extend from the hinge bar 21, which is supported on the housing assembly 11 of the apparatus 10 by upstanding brackets 21' such that Freeman fails to disclose at least two spaced-apart parallel ribs that are "formed as a single piece with the base" according to the remarks. However, as noted above, Annotated Fig. 2 shows bottom plate 18 includes an upstanding circumferential rim 20 with slots 20’ receiving prongs 23 such that they are formed as a single piece in the configuration in Fig. 2. The remarks then state that, for at least the above reasons, claim 10 is in condition for allowance and that claims 20-22 are allowable not only because they depend from an allowable claim, but upon their own merit as well. Reconsideration and allowance of the same are respectfully requested. However, claims 10 and 20-22 are presently rejected as set forth and explained above.
The remarks then address claims 25-32. The remarks note the amendments to claim 25 and explain the differences of amended claim 25 and the prior art. As noted above, claims 25-32 are allowed based on the amendments to claim 25.
The remarks then address the previous double patenting rejection, which is no longer applicable based on the approved terminal disclaimer.
The remarks then provide a conclusion requesting allowance.  However, claims 10 and 20-22 are presently rejected as set forth and explained above.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S STAPLETON whose telephone number is (571)270-3492. The examiner can normally be reached Monday-Thursday regular business hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571) 272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERIC S STAPLETON/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        August 5, 2022